AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lofl .-?

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America | _ JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

yl
i
U
u
1,
u

Manuel Santiago-Cruz Case Number: 3:19-mj-24041

 

Chloe S. Dillon!

Defendant's Attorney

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 89554298 OCT 03 2019
THE DEFENDANT; waanesnacuataainaanitaomma el
pleaded guilty to count(s) 1 of Complaint squiliits DIBTHOT Ge CaLROrNA
~_ OEPUTY

 

LJ was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s}
8: 1325 ILLEGAL ENTRY (Misdemeanor) 1
[.] The defendant has been found not guilty on count(s)
[1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of

Sf .
YK TIME SERVED C] days

 

o

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. |
L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of a ot Sentence

 

Received ~~ |} J att, 5. J.
DUSM i HONORABLE RICHARD L. PUGLISI
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-24041

 
